With great reluctance, I concur in the judgment, being constrained to do so by Hagerman v. Dayton (1947), 147 Ohio St. 313, 34 O. O. 238, 46 Ohio Law Abs. 141, 71 N.E.2d 246, 170 A.L.R. 199.
Many commentaries cite this case as illustrative of a definitely conservative point of view. Vast changes have occurred and are still occurring in the social, economic and governmental structure which tend to weaken the philosophical basis of that decision. Here the city and the union are alike seeking to give effect to their agreement for an agency shop.
The technical objection to a wage assignment noted inHagerman appears inapplicable. The present plaintiff made no assignment. On the contrary, he resists the deduction. He is apparently content to accept the benefits which the union may accomplish in his behalf, but unwilling to share its costs. Yet, if the union should become *Page 44 
an ineffective bargaining agent for the employees, they, including plaintiff, may withdraw its authority by democratic processes.
Whether, in the light of present trends, without a wage assignment, the city may observe the agency shop agreement by requiring all employees to support the bargaining agent, is a question which now deserves careful review.
It is no longer valid to say that these deductions support only a private, personal and selfish purpose. Satisfactory relations between government and its employees is a matter of the utmost public concern, directly conducive to the general welfare.
"Under some circumstances * * * public administrators may deem collective bargaining the most satisfactory method of handling the government's relations with its employees." 21 U. Cinc. L. Rev. 354.
In all the years since Hagerman, apparently only once has the Supreme Court expressly mentioned that decision. See State, exrel. Leach, v. Price (1959), 168 Ohio St. 499, at 504.
It is earnestly to be hoped that present day conditions may prompt careful review of the problem.